                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION


HENRY EARL CUNNINGHAM                            CIVIL ACTION NO. 15-cv-2878

VERSUS                                           CHIEF JUDGE HICKS

STATE OF LOUISIANA                               MAGISTRATE JUDGE HORNSBY


                                  JUDGMENT

      For the reasons assigned in the Report and Recommendation of the

Magistrate Judge previously filed herein, and having thoroughly reviewed the

record, no written objections having been filed, and concurring with the findings of

the Magistrate Judge under the applicable law;

      It is ordered that Petitioner’s petition for writ of habeas corpus is DENIED.

      Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S.

District Courts requires the district court to issue or deny a certificate of

appealability when it enters a final order adverse to the applicant. The court, after

considering the record in this case and the standard set forth in 28 U.S.C. Section

2253, DENIES a certificate of appealability because the applicant has not made a

substantial showing of the denial of a constitutional right.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this 4th day of

February, 2019.
